DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed on 7/5/2022 has been entered. The finality of the Office Action mailed on 5/2/2022 has been withdrawn. 
Claims 25, 27-28, 30-33, 35-36, 40 and 41 were pending and are now allowed (see below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cara Pinto on 7/12/2022.

The application has been amended as follows: 

In the Claims:

Claim 30, line 2, “said staple-forming surfaces” is changed to --said staple-forming surface--
Claim 31, line 2, “said staple-forming surfaces” is changed to --said staple-forming surface--
Claim 33, line 18, “said staple-forming surfaces” is changed to --said staple-forming surface--
Claim 41, line 5, “an anvil comprising staple forming pockets” is changed to --an anvil comprising a staple forming surface comprising staple forming pockets--
Claim 41, lines 17-18, “said staple-forming surface portions” is changed to -- said staple-forming surface--


Allowed Claims / Reasons for Allowance
Claims 25, 27-28, 30-33, 35-36, 40 and 41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding Claims 25, 33, and 41, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. 
	Specifically, none of the cited prior art references disclose an end effector comprising a tissue thickness compensator/implantable layer assembly comprising a plurality of connectors extending from a top surface of an anvil facing side of the compensator/layer assembly wherein the connectors comprise at least one suction element and a plurality of hook fasteners. These features in combination with the remaining features of the respective claims render the claimed inventions allowable over the prior art. 
	Attention can be brought to the disclosure of Huitema (US PGPUB 2009/0206143)  which discloses several features of the claimed invention (refer to the Final Rejection mailed on 5/2/2022 for reference) including a compensator/layer assembly (36’, 36’a; Figures 10-11) including a plurality of connectors (38; Figures 9-11 and adhesive per Para. 0084) of different configurations. However, Huitema fails to disclose the connectors including both at least one suction element and a plurality of hook fasteners. 
	Mandakolathur Vasudevan also discloses several features of the claimed invention (refer to the Final Rejection mailed on 5/2/2022 for reference) including a compensator/layer assembly (200; Figures 10-12c) including a plurality of connectors (tabs 210) of different configurations (different orientations as shown). However, Mandakolathur Vasudevan fails to disclose the connectors including both at least one suction element and a plurality of hook fasteners. Note that even though the connectors (210) of Mandakolathur Vasudevan partially resemble a hook, the connectors (210) are not curved or bent in a backwards manner to be reasonably viewed as a “hook” and therefore, the connectors cannot be reasonably viewed as “hook” fasteners.
	Even further, Liddicoat (US PGPUB 2004/0193190) teaches the use of suction elements (160; Figure 15; Para. 0098) and Hodgkinson (US PGPUB 2012/0228360) teaches the use of hook fasteners (135; Figures 10-13) for attachment of a compensator/layer assembly (150) to an anvil (130; see Paras. 0059, 0080). 
	However, it would not have been obvious to one of ordinary skill in the art at the time of the invention to have combined the references outlined above to achieve the Applicant’s claimed invention without the use of improper hindsight. 
	While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).	
	Note: Paragraph 0467 of the specification filed on 11/1/2017 provides support for the combination of connectors comprising suction elements and hook fasteners as both features are introduced as being included in an “additionally or alternatively” manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        7/13/2022